Citation Nr: 1314089	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  12-15 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for respiratory disability, asserted as breathing problems.

2.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at a March 2013 hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

During his March 2013 Board hearing, the Veteran testified that he was treated for breathing problems and kidney dysfunction after service at the Long Beach VA Medical Center (MC) in the late 1990s and Arcadia Methodist Hospital beginning in 2012.  The claims file contains some late 1990s treatment records from Long Beach VAMC, but it is not clear that this is a complete collection of all late 1990s treatment from that facility.  Further, while the claims file contains some documents from the Veteran's private physician, who is located in Arcadia, California, no records from the Arcadia Methodist Hospital appear to have been sought.  On remand, these records must be obtained.

The Veteran also testified at his Board hearing that a military physician told him during service that he would have kidney problems for the rest of his life as a result of having suffered from infectious hepatitis with jaundice in January 1953; service treatment records from a military facility in Virginia confirm that hospital treatment, and the Veteran is competent to report on what he had been told by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Further, the Veteran's military occupational specialty as noted on his Department of Defense Form 214 (DD214) was damage controlman, and the Veteran testified as to specific situations in which he was exposed to fire-related chemicals and toxic fumes; the Board finds that this rating and tasks are consistent with exposure to asbestos.  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9(f).  

Based on the Veteran's credible lay recollections of his in-service treatment, coupled with evidence of current treatment for breathing problems and kidney dysfunction, the Board finds that VA's duty to assist by providing VA examinations is triggered.  The Court of Appeals for Veterans Claims has held that an examination is required when, as here, (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, VA examinations must be conducted.

Accordingly, the appeal is REMANDED for the following actions:

1.  After obtaining authorization from the Veteran if necessary, obtain all outstanding records from Arcadia Methodist Hospital relating to treatment of the Veteran's kidney and breathing conditions.  Additionally, obtain any records from the Long Beach VAMC for the period January 1995 to December 1999 not already associated with the claims file.

Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any respiratory disorder found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  The examiner should describe and diagnose all current respiratory and/or pulmonary disorders found to be present.  The examiner should also provide an opinion as to whether it is at least as likely as not that any respiratory and/or pulmonary disorder diagnosed during the examination is related to any in-service disease, event, or injury, including exposure to asbestos or other chemical fumes or vapors described by the Veteran during his March 2013 Board hearing.  

The examiner must provide a complete rationale for any opinions expressed, referencing current clinical findings and/or claims file documents as appropriate.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any kidney disability found.  The relevant documents in the claims file, to include service treatment records showing treatment for infectious hepatitis and jaundice, should be reviewed by the examiner.  Any tests deemed medically advisable should be accomplished.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed kidney disability is related to service or any incident therein, to include the incidences of hepatitis and/or jaundice.  

A complete rationale should be provided for any opinion stated.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones, supra.  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

